Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Specification
1.	This action is responsive to communications filed November 22, 2021.  Claims 1-26 are presented for examination.  
2. 	The Information Disclosure Statement filed on November 22, 2022 have been reviewed and considered by the Examiner.

					Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4. 	Claims 1, 4-7, 9-11, 14, 17-20 and 22-24 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 9-24 of U.S. Patent No. 11,182,102.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 9-24 in US Patent No. 11,182,102 fully encompasses claims 1, 4-7, 9-11, 14, 17-20 and 22-24 in the instant application and thus claims 1, 4-7, 9-11, 14, 17-20 and 22-24 of the instant application is an obvious anticipation of claim 9-24 in U.S. Patent No. 11,182,102 based on the anticipation doctrine of In re Goodman, see table below:
Current Application
Patent 11,182,102
1. A controller for a memory device, the controller comprising: a first interface to communicate with a host; a second interface to communicate with the memory device; and processing circuitry to: execute a first command received from a host via the first interface on the memory device via the second interface; receive a status check, via the first interface, from the host for a second command, the status check received after execution of the first command has begun; and provide, via the first interface, a response to the status check that includes both information about the second command and a status for the first command to initiate communication to the host regarding the first command without a host status check for the first command.
9. A method for a memory device multi-command status response, the method comprising: executing a first command from a host; determining a status for the first command; receiving an inquiry from the host about a second command, the inquiry received after execution of the first command has begun, wherein the inquiry precedes or follows receipt of the second command from the host, and wherein the first command is not related to the second command; and providing a response to the inquiry about the second command, the response including information about the second command and the status for the first command to initiate communication to the host device regarding the first command, the response to the inquiry about the second command being provided without a host inquiry of the first command, the memory device communications protocols preventing the memory device from otherwise communicating the status for the first command without the host inquiry of the first command.
4. The controller of claim 1, wherein the status for the first command indicates an error that occurred during the execution of the first command.
13. The method of claim 9, wherein the status indicates an error that occurred during the execution of the first command.
5. The controller of claim 1, wherein the status for the first command indicates progress of the first command.
10. The method of claim 9, wherein the status indicates progress of the first command.
6. The controller of claim 5, wherein the progress indicates that the first command is complete.
11. The method of claim 10, wherein the progress indicates that the first command is complete.
7. The controller of claim 5, wherein the status for the first command indicates a number of elements of the memory device that remain to be processed.
12. The method of claim 10, wherein the status indicates a number of elements that remain to be processed.
9. The controller of claim 1, wherein the first command is not identified in the response.
14. The method of claim 9, wherein the first command is not identified in the response.
10. The controller of claim 1, wherein the processing circuitry is configured to generate an exception for the second command, the exception configured to cause the host to send the status check.
15. The method of claim 9, comprising generating an exception for the second command, the exception causing the host to send the inquiry about the second command.
11. The controller of claim 1, wherein the status check is a memory device status request to determine whether the memory device is ready to receive the second command, and wherein the information about the second command in the response confirms that the memory device is ready to receive the second command.
16. The method of claim 9, wherein the inquiry about the second command is a memory device status request to determine whether the memory device is ready to receive the second command, and wherein the information about the second command in the response confirms that the memory device is ready to receive the second command.
14. A non-transitory machine readable medium including instructions that, when executed by processing circuitry of a controller, cause the processing circuitry to perform operations comprising: executing a first command from a host; receiving a status check from the host for a second command, the status check received after execution of the first command has begun; and providing a response to the status check that includes both information about the second command and a status for the first command to initiate communication to the host regarding the first command without a host status check for the first command.
17. A non-transitory machine readable medium including instructions for a memory device multi-command status response, the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations comprising: executing a first command from a host; determining a status for the first command; receiving an inquiry from the host about a second command, the inquiry received after execution of the first command has begun, wherein the inquiry precedes or follows receipt of the second command from the host, and wherein the first command is not related to the second command; and providing a response to the inquiry about the second command, the response including information about the second command and the status for the first command to initiate communication to the host device regarding the first command, the response to the inquiry about the second command being provided without a host inquiry of the first command, the memory device communications protocols preventing the memory device from communicating the status for the first command without the host, inquiry of the first command.
17. The non-transitory machine readable medium of claim 14, wherein the status for the first command indicates an error that occurred during the execution of the first command.
21. The non-transitory machine readable medium of claim 17, wherein the status indicates an error that occurred during the execution of the first command.
18. The non-transitory machine readable medium of claim 14, wherein the status for the first command indicates progress of the first command.
18. The non-transitory machine readable medium of claim 17, wherein the status indicates progress of the first command.
19. The non-transitory machine readable medium of claim 18, wherein the progress indicates that the first command is complete.
19. The non-transitory machine readable medium of claim 18, wherein the progress indicates that the first command is complete.
20. The non-transitory machine readable medium of claim 18, wherein the status for the first command indicates a number of elements that remain to be processed.
20. The non-transitory machine readable medium of claim 18, wherein the status indicates a number of elements that remain to be processed
22. The non-transitory machine readable medium of claim 14, wherein the first command is not identified in the response.
22. The non-transitory machine readable medium of claim 17, wherein the first command is not identified in the response.
23. The non-transitory machine readable medium of claim 14, wherein the operations comprise generating an exception for the second command, the exception causing the host to send the status check.
23. The non-transitory machine readable medium of claim 17, wherein the operations comprise generating an exception for the second command, the exception causing the host to send the inquiry about the second command.
24. The non-transitory machine readable medium of claim 14, wherein the processing circuitry is included in a controller of a memory device, wherein the status check is a memory device status request to determine whether the memory device is ready to receive the second command, and wherein the information about the second command in the response confirms that the memory device is ready to receive the second command.
24. The non-transitory machine readable medium of claim 17, wherein the inquiry about, the second command is a memory device status request, to determine whether the memory device is ready to receive the second command, and wherein the information about the second command in the response confirms that the memory device is ready to receive the second command.



 	  			Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

6.	Claims 1-3, 5-6, 9, 12-16, 18-19, 22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (USPGPUB: 2014/0089556) in view of Yang (USPGPUB: 2017/0006109).
 	As per claim 1, Ballard discloses a controller as being equivalent to the media library controller 124 for a memory device 120, the controller 124 comprises a first interface (port 128-1/128-2, figure 1) to communicate with a host 110; a second interface (see figure 1) to communicate with the memory device 120; and processing circuitry to execute a first command received from a host via the first interface on the memory device via the second interface (e.g. see para.[0036], lines 9 et seq.; figure 2, block 230); Ballard further discloses  receive status check, via the first interface, from the host for a second command, for example, Ballard teaches that providing a response to the inquiry in which the second command indicates that no response to the first command has been received by the host when the second command is received, the second command may indicate that recovery is needed, wherein in block 316 it determined the status for the first command (e.g. if the first command has completed) (e.g. see para.[0038], lines 4 et seq., figure 3(a), blocks 314, 316; also see (e.g. see para.[0040], lines 4-5; figure 3b, block 328).  Ballard also teaches a response to the status check that includes both information about the second command and a status for the first command to initiate communication to the host regarding the first command without a host status check for the first command; for example, 
Ballard clearly discloses in block 314 that a second command may be received in response to status check regarding first and second command, the second command may indicate that no response to the first command has been received by the host (without the host status check for the first command), the second command may indicate that recovery is needed, wherein in block 316 it may be determined if the first command has completed (e.g. see para.[0038], lines 4-8).  Ballard discloses the invention substantially as claimed, Ballard however does not particularly teach the status check received after execution of the first command has begun.  Yang however discloses the missing element that is known to be required in the system of Ballard in order to arrive at Applicant’s current invention wherein Yang teaches the command status check message is received and executed after the execution of the control command which is equivalent to the first command as being claimed (e.g. see para.[0007], lines 20-21).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Yang in order to utilize his teaching of receiving and executing the  status message after execution of the first command for that of Ballard’s invention.  By doing so, it would allow other units/elements in Ballard system to stay informed with the latest status of the first command before inadvertently processing its own operation, therefore system coherency and data reliability can be throughout maintained.
	As per claim 2, Ballard further discloses the status for the first command corresponds to a period of command pendency for the first command; for example, Ballard clearly discloses 
the completion status of the first command may be determined, wherein the completion status may be one of complete, in progress, or not yet started or the period of command pendency as being claimed (e.g. see para.[0040], lines 4-6).
	As per claim 3, the further limitation of the period of command pendency is determined based on a host timeout interval is taught by Ballard to the extent that it is being claimed, for example, as mentioned above in claim 2, the completion status as being equivalent to the period of command pendency may be one of complete, in progress, or not yet started (e.g. see para.[0040], lines 4-6), wherein “not yet started” status is known to be a result or associated with the host time out as being claimed.
  	As per claim 5, Ballard further discloses the status for the first command indicates progress of the first command; for example, Ballard clearly teaches that the completion status of the first command may be determined, wherein the completion status may be one of complete, in progress, or not yet started or the period of command pendency as being claimed (e.g. see para.[0040], lines 4-6); in addition, Ballard teaches the status indicates if the first command has completed (e.g. see para.[0038], lines 7-8, figure 3(a), block 316).
  	As per claim 6, Ballard further discloses wherein the progress indicates that the first command is complete; for example, Ballard clearly teaches that the completion status of the first command may be determined, wherein the completion status may be one of complete, in progress, or not yet started or the period of command pendency as being claimed (e.g. see para.[0040], lines 4-6).
	As per claim 9, the further limitation of the first command is not identified in the response; for example Ballard teaches when recovery is need, the second command may indicate that no response to the first command has been received by the host (e.g. see para.[0038], lines 4 et seq.).
	As per claim 12, Ballard further discloses the response is a message provided to the host in accordance with a host-controller protocol, and wherein the status for the first command is included within the body of the message; for example, Ballard teaches that the host may also be able to query the media library through the controller to retrieve status information which is known to include in the query command, such as an inventory of all tapes currently housed in the media library (e.g. see para.[0002], lines 8-11).
 	As per claim 13, the further limitation of the response/command is held in a register of the first interface that the host reads in accordance with a host-controller protocol with the controller is taught by Ballard to the extend that is being claimed; for example Ballard clearly teaches that
if the first command was never received by the media library controller, the resend of the first command is simply placed in queue for execution just as if it were a newly received command. Once the command completes, the response may be sent to the host (e.g. see para.[0035], lines 20-23). 
 	As per claim 14, see arguments with respect to claim 1.  Ballard and Keeler disclose the invention as claimed; Ballard and Keeler however do not particularly disclose a non-transitory machine readable medium including instructions that, when executed by processing circuitry of a controller, cause the processing circuitry to perform operations of claim 1 as being detailed above.  However, one of ordinary skill in the art would have recognized that computer storage media (i.e., floppy, cd-rom, thumb-drive etc..) carrying computer-executable instructions for implementing a method or a system, because it would facilitate the transporting and installing of the method on other systems, is generally well-known in the art.  For example, a copy of the Microsoft Windows operating system can be found on a cd-rom from which Windows can be installed onto other systems, which is a lot easier that running a long cable or hand typing the software onto another system.  Therefore, it would have been obvious to put Ballard and Keeler’s program on a non-transitory machine readable storage medium, because it would facilitate the transporting, installing and implementing of Ballard and Keeper’s program on other systems; therefore being advantageous.
	As per claim 15, Ballard further discloses the status for the first command corresponds to a period of command pendency for the first command; for example, Ballard clearly discloses 
the completion status of the first command may be determined, wherein the completion status may be one of complete, in progress, or not yet started or the period of command pendency as being claimed (e.g. see para.[0040], lines 4-6).
	As per claim 16, the further limitation of the period of command pendency is determined based on a host timeout interval is taught by Ballard to the extent that it is being claimed, for example, as mentioned above in claim 2, the completion status as being equivalent to the period of command pendency may be one of complete, in progress, or not yet started (e.g. see para.[0040], lines 4-6), wherein “not yet started” status is known to be a result or associated with the host time out as being claimed.
  	As per claim 18, Ballard further discloses the status for the first command indicates progress of the first command; for example, Ballard clearly teaches that the completion status of the first command may be determined, wherein the completion status may be one of complete, in progress, or not yet started or the period of command pendency as being claimed (e.g. see para.[0040], lines 4-6); in addition, Ballard teaches the status indicates if the first command has completed (e.g. see para.[0038], lines 7-8, figure 3(a), block 316).
  	As per claim 19, Ballard further discloses wherein the progress indicates that the first command is complete; for example, Ballard clearly teaches that the completion status of the first command may be determined, wherein the completion status may be one of complete, in progress, or not yet started or the period of command pendency as being claimed (e.g. see para.[0040], lines 4-6).
	As per claim 22, wherein the first command is not identified in the response; for example Ballard teaches when recovery is need, the second command may indicate that no response to the first command has been received by the host (e.g. see para.[0038], lines 4 et seq.).
	As per claim 25, Ballard further discloses the response is a message provided to the host in accordance with a host-controller protocol, and wherein the status for the first command is included within the body of the message; for example, Ballard teaches that the host may also be able to query the media library through the controller to retrieve status information which is known to include in the query command, such as an inventory of all tapes currently housed in the media library (e.g. see para.[0002], lines 8-11).
 	As per claim 26, the further limitation of the response/command is held in a register of the first interface that the host reads in accordance with a host-controller protocol with the controller is taught by Ballard to the extend that is being claimed; for example Ballard clearly teaches that
if the first command was never received by the media library controller, the resend of the first command is simply placed in queue for execution just as if it were a newly received command. Once the command completes, the response may be sent to the host (e.g. see para.[0035], lines 20-23). 

7.	Claims 4, 7-8, 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (USPGPUB: 2014/0089556) in view of Keeler et al. (USPGPUB: 2016/0011966), hereinafter Keeler and further in view of Longo et al. (USPGPUB: 2004/0205092), hereinafter Longo. 
 	As per claims 4 and 7, Ballard and Keeler discloses the invention substantially as claimed, Ballard and Keeler however do not specifically teach the status for the first command indicates an error that occurred during the execution of the first command, nor a number of elements of the memory device that remain to be processed.  Longo however in his teaching of data storage and caching architecture, discloses the missing elements that are known to be required in the system of Ballard in order to arrive at Applicant’s current invention wherein Longo teaches an error/error-types when an error is encountered during the execution of the first command, and the command status indicates an outstanding number of blocks/elements that remain to be processed; for example, Longo teaches the status is given for the command when an error is encountered (e.g., type of error) and the number of blocks done yielding the status number of the remaining or outstanding blocks/elements (e.g. see para.[0073], lines 6-8).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Longo and to employ the status indicators for indicating a number of elements that remain to be processed nor an error that occurred during the execution of the first command as being detailed above for that of Ballard and Keeler.  In doing so, it would allow quicker access to the command status, in addition it further allow the invention of Ballard to serve broader range of applications which results to increase overall system reliability and to increase overall capital investment, therefore being advantageous.
	As per claim 8, Ballard discloses the magnetic tape media is used to store digital data which is known to be data elements are data blocks as being claimed (e.g. see para.[0001], lines 3-4).
	As per claims 17 and 20, Ballard and Keeler discloses the invention substantially as claimed, Ballard and Keeler however do not specifically teach the status for the first command indicates an error that occurred during the execution of the first command, nor a number of elements of the memory device that remain to be processed.  Longo however in his teaching of data storage and caching architecture, discloses the missing elements that are known to be required in the system of Ballard in order to arrive at Applicant’s current invention wherein Longo teaches an error/error-types when an error is encountered during the execution of the first command, and the command status indicates an outstanding number of blocks/elements that remain to be processed; for example, Longo teaches the status is given for the command when an error is encountered (e.g., type of error) and the number of blocks done yielding the status number of the remaining or outstanding blocks/elements (e.g. see para.[0073], lines 6-8).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Longo and to employ the status indicators for indicating a number of elements that remain to be processed nor an error that occurred during the execution of the first command as being detailed above for that of Ballard and Keeler.  In doing so, it would allow quicker access to the command status, in addition it further allow the invention of Ballard to serve broader range of applications which results to increase overall system reliability and to increase overall capital investment, therefore being advantageous.
	As per claim 21, Ballard discloses the magnetic tape media is used to store digital data which is known to be data elements are data blocks as being claimed (e.g. see para.[0001], lines 3-4).

8.	Claims 10-11 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (USPGPUB: 2014/0089556) in view of Keeler et al. (USPGPUB: 2016/0011966), hereinafter Keeler and further in view of Adolph et al. (USPN: 6,370,323), hereinafter Adolph. 
    	As per claims 10 and 11, Ballard and Keeler disclose the invention substantially as claimed, Ballard and Keeler however do not particularly teach (a) the controller is configured to generate an exception for the second command, the exception configured to cause the host to send the status check, and (b) the status check is a memory device status request to determine whether the memory device is ready to receive the second command, and wherein the information about the second command in the response confirms that the memory device is ready to receive the second command.  Adolph discloses the missing elements that are known to be required in the system of Ballard wherein Adopt teaches (a) generate an exception for the command, the exception arranged to cause the host to send the inquiry, for example, Adolph teaches that if the command is a high priority command, then it is immediately executed and a pointer to a location in a memory at which status information relating to the first command resides is returned to the host (causing the host to send inquiry), wherein  the decoder is disabled from receiving any more high priority commands until the execution of the first command is complete (e.g. see column 1, lines 51-57), and (b) the inquiry is a memory device status request to determine whether the memory device is ready to receive the second command, and wherein the information about the second command in the response confirms that the memory device is ready to receive the second command; for example, Adopt teaches if the command and status buffer is not full (the memory device is ready to receive additional commands), the decoder returns to the host a status address associated with the command status word for receiving additional commands. If the command and status buffer is full, the decoder disables the receipt of any new commands until the command and status buffer has enough room to store at least one new command (e.g. see column 1, line 63 bridging column 2, line 2). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Adolph and to utilize his teaching of 
(a) generate an exception for the second command, the exception arranged to cause the host to send the inquiry, and (b) the inquiry is a memory device status request to determine whether the memory device is ready to receive the second command, and wherein the information about the second command in the response confirms that the memory device is ready to receive the second command as being detailed above for that of Ballard and Keeler’s invention.  In doing so, it would improve overall system work load balancing by allowing the higher priority command to be executed first; in addition, it would further increase overall system reliability and performance by only allowing the memory to receive additional command when not being full or as needed for execution, therefore being advantageous.
    	As per claims 23 and 24, Ballard and Keeler disclose the invention substantially as claimed, Ballard and Keeler however do not particularly teach (a) the controller is configured to generate an exception for the second command, the exception configured to cause the host to send the status check, and (b) the status check is a memory device status request to determine whether the memory device is ready to receive the second command, and wherein the information about the second command in the response confirms that the memory device is ready to receive the second command.  Adolph discloses the missing elements that are known to be required in the system of Ballard wherein Adopt teaches (a) generate an exception for the command, the exception arranged to cause the host to send the inquiry, for example, Adolph teaches that if the command is a high priority command, then it is immediately executed and a pointer to a location in a memory at which status information relating to the first command resides is returned to the host (causing the host to send inquiry), wherein  the decoder is disabled from receiving any more high priority commands until the execution of the first command is complete (e.g. see column 1, lines 51-57), and (b) the inquiry is a memory device status request to determine whether the memory device is ready to receive the second command, and wherein the information about the second command in the response confirms that the memory device is ready to receive the second command; for example, Adopt teaches if the command and status buffer is not full (the memory device is ready to receive additional commands), the decoder returns to the host a status address associated with the command status word for receiving additional commands. If the command and status buffer is full, the decoder disables the receipt of any new commands until the command and status buffer has enough room to store at least one new command (e.g. see column 1, line 63 bridging column 2, line 2). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Adolph and to utilize his teaching of 
(a) generate an exception for the second command, the exception arranged to cause the host to send the inquiry, and (b) the inquiry is a memory device status request to determine whether the memory device is ready to receive the second command, and wherein the information about the second command in the response confirms that the memory device is ready to receive the second command as being detailed above for that of Ballard and Keeler’s invention.  In doing so, it would improve overall system work load balancing by allowing the higher priority command to be executed first; in addition, it would further increase overall system reliability and performance by only allowing the memory to receive additional command when not being full or as needed for execution, therefore being advantageous.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)-272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 04, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135